Name: 94/865/EC: Commission Decision of 20 December 1994 amending Decision 93/44/EEC approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees of certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  agricultural activity;  management;  health
 Date Published: 1994-12-31

 Avis juridique important|31994D086594/865/EC: Commission Decision of 20 December 1994 amending Decision 93/44/EEC approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees of certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey Official Journal L 352 , 31/12/1994 P. 0075 - 0075 Finnish special edition: Chapter 3 Volume 65 P. 0207 Swedish special edition: Chapter 3 Volume 65 P. 0207 COMMISSION DECISION of 20 December 1994 amending Decision 93/44/EEC approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees of certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey (94/865/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as amended by Directive 93/54/EEC (2), and in particular Article 12 (3) thereof, Whereas, by Decision 93/44/EEC (3), the Commission approved the programmes concerning spring viremia of carp submitted by the United Kingdom; Whereas, now that these programmes have been approved, additional conditions must be met when certain fish species are introduced into the zones covered by those programmes; Whereas, following the adoption of Directive 93/54/EEC, the species to which the additional conditions apply should be specified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/44/EEC is hereby amended as follows: 1. In Article 2, paragraph 1 the introductory sentence is replaced by the following text: '1. The introduction into the regions referred to in Article 1 of live fish belonging to the species susceptible to SVC listed in the Annex and of their eggs not intended for direct human consumption shall be subject:' 2. The following Annex is added: 'ANNEX Species susceptible to spring viremia of carp: Cyprinus carpio Ctenopharyngodon idella Hypophtalmichtys sp. Carassius auratus Rutilus rutilus Scardinius erythrophtalmus Tinca tinca Leuciscus idus Carassius carassius Siluris glanis Esox lucius' Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 34. (3) OJ No L 16, 25. 1. 1993, p. 53.